UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1151


MAGGIE JANE WOODS,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:14-cv-00220-D)


Submitted:   November 18, 2016            Decided:   November 29, 2016


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,  III,   Lumberton,  North  Carolina,  for
Appellant.    Andy Liu, General Counsel, Daniel Callahan, Deputy
General Counsel, Jeffrey Blair, Associate General Counsel, John
Stuart Bruce, United States Attorney, Mark J. Goldenberg,
Special Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maggie    Jane        Woods       appeals     the    district     court’s     order

adopting the magistrate judge’s recommendation and upholding the

Commissioner’s        denial       of    Woods’    application       for   supplemental

security income.           Our review of the Commissioner’s determination

is limited to evaluating whether the correct law was applied and

whether   the       findings       are    supported       by   substantial    evidence.

Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir.

2012).    “Substantial evidence means such relevant evidence as a

reasonable      mind        might       accept     as     adequate    to     support     a

conclusion.”         Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.

2012) (internal quotation marks omitted).                        In conducting this

analysis,      we     may     not       “reweigh     conflicting      evidence,       make

credibility determinations, or substitute our judgment for that

of the [administrative law judge].”                     Radford v. Colvin, 734 F.3d

288, 296 (4th Cir. 2013) (internal quotation marks omitted).

      Within    this        framework,      we     have    thoroughly      reviewed    the

record and the parties’ submissions and discern no reversible

error.    Accordingly, we affirm the district court’s judgment.

Woods v. Colvin, No. 7:14-cv-00220-D (E.D.N.C. Jan. 20, 2016).

We   dispense       with    oral    argument       because     the   facts    and   legal

contentions     are    adequately          presented      in   the   materials      before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED

                                             2